In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                       (Filed: January 20, 2016)

* * * * * * * * * * * * * *
LAURA MAY,                 *
                           *                                     No. 12-712V
         Petitioner,       *                                     Special Master Roth
                           *
v.                         *
                           *                                     Damages Decision Based on Stipulation;
SECRETARY OF HEALTH        *                                     Human Papillomavirus (HPV);
AND HUMAN SERVICES,        *                                     Neurological Symptoms; Chest Tightness;
                           *                                     Gastrointestinal Symptoms; Joint Pain
         Respondent.       *
* * * * * * * * * * * * * *
Michael G. McLaren, Black McLaren, et al., PC, Memphis, TN, for petitioner.
Lara A. Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                  DECISION AWARDING DAMAGES1

Roth, Special Master:

        On October 19, 2012, Laura May filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 [the “Vaccine Act” or
“Program”], alleging that she developed various neurological and physical complications as a
result of the Human Papillomavirus (“HPV”) vaccine she received on February 23, 2010.
Respondent denies that the flu vaccine is the cause of petitioner’s alleged injures. Stipulation at
¶¶ 6, 17.

        On January 19, 2016, respondent filed a stipulation agreeing to settle this case and
describing the settlement terms. According to respondent’s stipulation, petitioner agrees to the
proposed award of compensation. Pursuant to the terms stated in the attached stipulation,
petitioner is awarded:

1
 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002). In accordance with Vaccine Rule 18(b), petitioners
have 14 days to identify and move to delete medical or other information, the disclosure of which would constitute
an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I
will delete such material from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.

                                                            1
             A lump sum of $50,000.00 in the form of a check payable to petitioner, Laura
             May. This amount represents compensation for all damages that would be available
             under 42 U.S.C. § 300aa-15(a).

        The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                                                       s/Mindy Michaels Roth
                                                                       Mindy Michaels Roth
                                                                       Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice renouncing the
right to seek review.


                                                         2